ORDER
The Emergency Petition for Writ of Certiorari to the Superior Court of Alamance County is allowed for the limited purpose of entering the following order:
The Order of the Superior Court denying petitioner’s motion to continue is reversed and the Superior Court is instructed on remand to enter an order continuing petitioner’s trial for a period of not less than ninety (90) days from the date of this Order.
By order of the Court in Conference this 22nd day of December 2004.
Newbv. J.
For the Court